Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 5 (Figs. 20-27B and 30-31) and Subspecies A (Figs. 5-8), claims 1-5, 8-9, 17-18 and 20-23 in the reply filed on 12/06/2021 is acknowledged.  Claims 6-7, 10-16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Thus, claims 1-5, 8-9, 17-18 and 20-23 are presently pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-9 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Soubeiran (2011/0238126). 
Regarding claim 1, Soubeiran discloses an implantable distraction device (Figs. 6-8 and abstract disclose a tissue displacement device for displacing tissue inside an organism), comprising: a tubular member (tubular rod 3; Figs. 6-8) oriented along a longitudinal axis of the distraction device (as shown in Figs. 6-8); a curved first attachment member 33 (Fig. 6) coupled to the tubular member 3 (Figs. 7-8)  and configured to be sutured within a body lumen (implantable device in Figs. 7-8 is fully capable of performing this intended use; abstract); a curved second attachment member 4 (Figs. 6-8) coupled to the tubular member 3 (Figs. 7-8)  and configured to be sutured within a body lumen (implantable device in Figs. 7-8 is fully capable of performing this intended use; abstract), the second attachment member being spaced apart from the first attachment member along the tubular member (as shown in Fig. 7, the members 33 and 4 are separated by a distance); and at least one magnet 6 (Figs. 6-8 and par. 0054 disclose a magnet) coupled to the tubular member 3 and movable relative to the tubular member (as shown in Figs. 7-8; par. 0058 discloses the movement of the magnet); wherein at least one of the first attachment member or the second attachment member is axially movable relative to the other of the first attachment member or the second attachment member between a first position and a second position to vary an axial distance between the first and second attachment members (second attachment member 4 moves axially along the tubular member 3 to vary a distance between first 33 and second 4 attachment members; Figs. 7-8); and wherein the at least one magnet 6 is configured such that motion of a magnetic field relative to the distraction device causes corresponding motion of the at least one magnet, and corresponding motion of one attachment member relative to the other (pars. 0055 and 0059 
Regarding claim 2, Soubeiran discloses the first attachment member 33 is coupled to a first end portion of the tubular member 3 (as shown in Figs. 7-8).
Regarding claim 8, Soubeiran discloses wherein: the actuator member is positioned between the first attachment member and the second attachment member (magnet 6 is positioned between first and second attachment members 33 an 4); and the actuator member is configured to engage the second attachment member such that axial motion of the actuator member along the tubular member causes corresponding axial motion of the second attachment member toward the second position (Fig. 8 discloses the axial movement of the magnet 6 results in the movement of the second attachment member which is engaged with the magnet 6).
Regarding claim 9, Soubeiran discloses wherein the first attachment member 33 comprises an annular suture retention member configured to be sutured to a body lumen (par. 73 discloses the threaded tubular part 1 within end 11 receives the attachment member 33; the threads on the first attachment member act as suture retention members that are fully capable of performing the required intended use).
Regarding claim 20, Soubeiran discloses a method comprising implanting a distraction device in a lumen of a patient’s body (abstract and par. 0054 disclose the steps of expanding or distracting a distraction device for displacing tissue inside an organism), the distraction device (Figs. 7-8) including a tubular member (tubular rod 3; Figs. 6-8) oriented along a longitudinal axis of the distraction device (as shown in Figs. 6-8); a curved first attachment member 33 (Fig. 6) coupled to the tubular member 3 (Figs. 7-8)  and configured to be sutured within a body lumen (implantable device in Figs. 7-8 is fully capable of performing this intended use; abstract); a curved second attachment member 4 (Figs. 6-8) coupled to the tubular member 3 (Figs. 7-8)  and configured to be sutured within a body lumen (implantable device in Figs. 7-8 is fully capable of performing this intended use; abstract), the second attachment member being spaced apart from the first attachment member along the tubular member (as shown in Fig. 7, the members 33 and 4 are separated by a distance); and at least one magnet 6 (Figs. 6-8 and par. 0054 disclose a magnet) coupled to the tubular member 3 and movable relative to the tubular member (as shown in Figs. 7-8; par. 0058 discloses the movement of the magnet); wherein at least one of the first attachment member or the second attachment member is axially movable relative to the other of the first attachment member or the second attachment member between a first position and a second position to vary an axial distance between the first and second attachment members (second attachment member 4 moves axially along the tubular member 3 to vary a distance between first 33 and second 4 attachment members; Figs. 7-8); and wherein the at least one magnet 6 is configured such that motion of a magnetic field relative to the distraction device causes corresponding motion of the at least one magnet, and corresponding motion of one attachment member relative to the other (pars. 0055 and 0059 discloses the use of an external field source to axially move the second attachment member 4 and magnet 6 relative to the other attachment member 33);
attaching the first and second attachment members to the lumen of the patient’s body (par. 0073 discloses attaching the distraction device which includes first and second attachment members, to the organism using attachment structure); applying a magnetic field to the at least one magnet of the distraction device from outside the lumen of the patient’s body such that one attachment member moves longitudinally relative to the other attachment member to apply tension to tissue of the body lumen between the first and second attachment members (par. 0059 discloses application of an external magnetic field to expand the distraction device which occurs by the longitudinal movement of the attachment members relative to each other).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Soubeiran (2011/0238126) in view of Hyde, Jr. (2002/0032484) “Hyde”. 
Regarding claim 3, Soubeiran discloses the claimed invention of claim 1 including an annular actuator member movably disposed on the tubular member (annular magnet 6; Figs. 7-8); except for a plurality of magnets including the at least one magnet, the plurality of magnets being arrayed circumferentially around the actuator member.  However, Hyde teaches a similar annular actuator member 730 (Fig. 8A) comprising a plurality of magnets being arrayed circumferentially around the actuator (Fig. 8A and par. 0102).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the annular actuator 6 in Soubeiran to include a plurality of magnets including the at least one magnet, the plurality of magnets being arrayed circumferentially around the actuator member, as taught and suggested by Hyde, for creating interacting magnetic field resulting in advantageous movement of the implantable device (par. 0005 of Hyde). 
Regarding claim 4, Soubeiran discloses the tubular member comprises a channel extending along the length of the tubular member; and the actuator member comprises an engagement member configured to engage the channel such that the actuator member is movable along a path defined by the channel (Figs. 7-8 and par. 0055 disclose a threaded engagement between the tubular member 3 and the actuator 6; the external threads on the threaded rod form a spiral channel that extends along its body and the threads of the actuator act as an engagement member that engage the spiral channel on the threaded rod resulting in the axial movement of the actuator along the spiral channel). 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Soubeiran (2011/0238126) in view of Hazebrouck et al. (2006/0004459) “Hazebrouck”.  
Regarding claim 17, Soubeiran discloses a system (Figs. 7-8) comprising: Soubeiran discloses an implantable distraction device (Figs. 6-8 and abstract disclose a tissue displacement device for displacing tissue inside an organism), comprising: a tubular member (tubular rod 3; Figs. 6-8) oriented along a longitudinal axis of the distraction device (as shown in Figs. 6-8); a curved first attachment member 33 (Fig. 6) coupled to the tubular member 3 (Figs. 7-8)  and configured to be sutured within a body lumen (implantable device in Figs. 7-8 is fully capable of performing this intended use; abstract); a curved second attachment member 4 (Figs. 6-8) coupled to the tubular member 3 (Figs. 7-8)  and configured to be sutured within a body lumen (implantable device in Figs. 7-8 is fully capable of performing this intended use; abstract), the second attachment member being spaced apart from the first attachment member along the tubular member (as shown in Fig. 7, the members 33 and 4 are separated by a distance); and at least one magnet 6 (Figs. 6-8 and par. 0054 disclose a magnet) coupled to the tubular member 3 and movable relative to the tubular member (as shown in Figs. 7-8; par. 0058 discloses the movement of the magnet); wherein at least one of the first attachment member or the second attachment member is axially movable relative to the other of the first attachment member or the second attachment member between a first position and a second position to vary an axial distance between the first and second attachment members (second attachment member 4 moves axially along the tubular member 3 to vary a distance between first 33 and second 4 attachment members; Figs. 7-8); and wherein the at least one magnet 6 is configured such that motion of a magnetic field relative to the distraction device causes corresponding motion of the at least one magnet, and corresponding motion of one attachment member relative to the other (pars. 0055 and 0059 discloses the use of an external field source to axially move the second attachment member 4 and magnet 6 relative to the other attachment member 33) and a control device (par. 0055 discloses an external control device); 
except for a control device including a plurality of magnets configured to magnetically couple with the at least one magnet of the distraction device such that motion of the control device in a direction along a longitudinal axis of the distraction device, or motion of the control device perpendicular to the longitudinal axis of the distraction device, causes corresponding motion of one attachment member of the distraction device relative to the other and wherein the control device comprises a housing, and the plurality of magnets are disposed on a surface of the housing.  However, Hazebrouck teaches a similar system comprising a control device 118 (Fig. 6) including a plurality of magnets configured to magnetically couple with the at least one magnet 44 of a distraction device 42 (Fig. 2) such that motion of the control device in a direction along a longitudinal axis of the distraction device, or motion of the control device perpendicular to the longitudinal axis of the distraction device (as shown Fig. 6), causes corresponding motion of one attachment member of the distraction device relative to the other (par. 0044) and wherein the control device comprises a housing, and the plurality of magnets are disposed on a surface of the housing (Figs. 6-7 disclose the control device is tubular housing having magnets disposed on the surface).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control device in Soubeiran to include a plurality of magnets configured to magnetically couple with the at least one magnet of the distraction device such that motion of the control device in a direction along a longitudinal axis of the distraction device, or motion of the control device perpendicular to the longitudinal axis of the distraction device, causes corresponding motion of one attachment member of the distraction device relative to the other and wherein the control device comprises a housing, and the plurality of magnets are disposed on a surface of the housing, as taught and suggested by Hazebrouck, for creating an array of interacting magnetic fields resulting in advantageous movement of the implantable device. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Soubeiran (2011/0238126) in view of Hyde, Jr. (2002/0032484) “Hyde” further in view of Hazebrouck et al. (2006/0004459) “Hazebrouck”.  
Soubeiran discloses the claimed invention of claim 1 including an annular actuator member movably disposed on the tubular member (annular magnet 6; Figs. 7-8) and a control device (par. 0055 discloses an external control device); except for a plurality of magnets including the at least one magnet arrayed circumferentially around the actuator member.  However, Hyde teaches a similar annular actuator member 730 (Fig. 8A) comprising a plurality of magnets being arrayed circumferentially around the actuator (Fig. 8A and par. 0102).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the annular actuator 6 in Soubeiran to include a plurality of magnets including the at least one magnet, the plurality of magnets being arrayed circumferentially around the actuator member, as taught and suggested by Hyde, for creating interacting magnetic field resulting in advantageous movement of the implantable device (par. 0005 of Hyde). 
Furthermore, Soubeiran in view of Hyde is silent regarding a control device including a plurality of magnets configured to magnetically couple with the plurality of magnets of the actuator member; and moving the magnetic field further comprises moving the control device axially along the tubular member.  However, Hazebrouck teaches a similar system comprising a control device 118 (Fig. 6) including a plurality of magnets configured to magnetically couple with the at least one magnet 44 of a distraction device 42 (Fig. 2) and moving the magnetic field further comprises moving the control device axially along the tubular member (as shown Fig. 6), Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control device in Soubeiran in view of Hyde to include a control device including a plurality of magnets configured to magnetically couple with the plurality of magnets of the actuator member; and moving the magnetic field further comprises moving the control device axially along the tubular member, as taught and suggested by Hazebrouck, for creating an array of interacting magnetic fields resulting in advantageous movement of the implantable device. 
Claims 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Soubeiran (2011/0238126) in view of Cheng (2015/0313745). 
Soubeiran discloses the claimed invention of claim 20 including attaching the first and second attachment members to the lumen of the patient’s body (par. 0073 discloses attaching the distraction device which includes first and second attachment members, to the organism using attachment structure); the method is a distraction enterogenesis method (the device in Soubeiran is mechanically lengthened; Figs. 7-8); except for suturing the first and second attachment members within the lumen of the patient’s body; the lumen of the patient’s body is a small intestine. 
However, Cheng teaches a similar method comprising suturing attachment members within the lumen of the patient’s body (Fig. 32 and par. 0105 discloses the use of suture tabs 466 to suture the device to the patient); the lumen of the patient’s body is a small intestine (par. 0105).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Soubeiran to include suturing the first and second attachment members within the lumen of the patient’s body; the lumen of the patient’s body is a small intestine, as taught and suggested by Cheng, for securely anchoring the device at the implantation site, minimizing unwanted movement and for displacement of tissue within the small intestine.  
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774